Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 10 April 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            Dear General
                            Elk April the 10th 1781
                            
                        
                        Agreably to Your Excellency’s permission Major Troop Has My Leave to Return to the Army. The Commanding
                            officers Have Represented that He was under Indispensable Necessity to go, and we can very well do without Him untill the
                            aArrival of an other Major.
                        Colonel Vose is, I am told, Very Desirous to Return to the Army. He has there a Regiment, and Before we join
                            general greene our Bataïllons will be very small. But other Business Recall Him, and I Beg leave to Represent to Your
                            Excellency that Col Smith would be Very Well Calculated for such A Command.
                        When Appointed to the Adjutant generalcy of this Small Corps, Col Smith Had the Hope that we would either
                            operate Against Arnold, or be a Van guard to Your Army as they Had been Last year. But the Corps Being thrown into the
                            Line of the Southern Army Col Smith would act as an Inspector Under Officers who are inferior to Him in Rank of
                            Commission. He is for the present Unwell at this place where your letter would find Him, and untill I Receive Your Answer
                            I will differ Hearing the Reasons of Col Vose. With the Highest and Most affectionate Respect I have the Honor to be Your
                            Excellency’s Most Obedient Humble Servant
                        
                            Lafayette
                        
                        
                            By a gentleman just from Philadelphia I am assured that the Pennsylvania line is Ready to March to the
                                southward, and that Congress Have Received to the official intelligence of an Embarcation having taken place at
                                Newyork destined to New Castle. In that case we would Be upon the spot. But Unless I receive Contrary orders from you,
                                or I see the ennemy in the River I will not delay the Execution of your orders.
                        

                    